Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-10, recitations of “mounting platform” lack sufficient antecedent basis in the claims. It is assumed that the mounting platform is the mounting plate of claim 7.
Claim 11 is indefinite by virtue of dependency on claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberhart (US3448590).
Regarding claim 1, Eberhart teaches a chassis for a window air conditioner, comprising:
An indoor part including an air inlet hole at a bottom wall of the indoor part, the air inlet hole penetrating the chassis in a thickness direction of the indoor part (Figure 3, 60); and
An outdoor part arranged relative to the indoor part along a length direction of the chassis (Figure 3, 26).
Regarding claim 19, Eberhart teaches a window air conditioner, comprising
a chassis comprising:
An indoor part including an air inlet hole at a bottom wall of the indoor part, the air inlet hole penetrating the chassis in a thickness direction of the indoor part (Figure 3, 60); and
An outdoor part arranged relative to the indoor part along a length direction of the chassis (Figure 3, 26); and
A water receiving tray provided at the indoor part and including an avoidance hole corresponding to and in communication with the air inlet hole (Figure 3: 66, which has a hole for 68, which is shown above 60. The two are in thermal communication).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (US3448590) in view of Zhao (CN201575564U).
Regarding claim 2, Eberhart teaches all of the limitations of claim 1, but does not teach the particular shape of the inlet hole.
Zhao teaches forming a chassis inlet hole as a long strip shape (Figure 3, 101) which increases air intake volume (paragraph at line 164).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a long strip shape for the air inlet hole of Eberhart in order to ensure adequate air intake volume.
Regarding claim 3, Eberhart teaches all of the limitations of claim 1, but does not teach the particulars of claim 3.
Zhao teaches an annular water blocking member at an upper surface of the bottom wall and around the air inlet hole 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such an annular water blocking member in order to allow for effective positioning of components onto the chassis.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (US3448590) in view of Eicher (WO2018111710A1).
Regarding claim 4, Eberhart teaches all of the limitations of claim 1, but does not teach the particulars of claim 4.
Eicher discloses a drainage section for an outdoor portion (Figure 10) including a drain hole (Figure 10: 277) and an overflow hole (Figure 10: 269) that are spaced apart from each other and penetrate their chassis (Figure 10: 277 and 269 are formed in chassis walls and thereby penetrate the chassis) which allows for the drainage of evaporator condensate and a pathway for overflow condensate if the drain becomes clogged (¶90).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a drainage system in the device of Eberhart in order to allow for condensate drainage and to account for a possible clogging of the main condensate drain.
Regarding claim 5, Eberhart as modified teaches all of the limitations of claim 4, and Eicher further teaches wherein
the overflow hole and the drain hole are arranged along the length direction of the chassis (Figure 10: 277 and 269 are arranged such that a lengthwise dimension can be defined between them); and
the drain hole is located at a side of the overflow hole away from the indoor part (Figure 10: 277 is at an inner side of 269 and is a part of the outdoor portion, thereby is away from the indoor portion, i.e. away from the indoor part).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a drainage system in the device of Eberhart in order to allow for condensate drainage and to account for a possible clogging of the main condensate drain.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (US3448590) in view of Li (CN108253550A).
Regarding claim 6, Eberhart teaches all of the limitations of claim 1, but does not teach the particulars of claim 6.
However, Li discloses an avoidance groove at a lower surface of a chassis and recessed upward, the avoidance groove extending along the length direction of the chassis (Figure 1: In an optional embodiment, the window air conditioner further includes a convex structure 51, the convex structure 51 is disposed on the chassis 1, and the bottom of the electrical box 3 is provided with a groove structure adapted to the convex structure 51. 31. The electrical box body 3 is slidably disposed on the chassis 1 in such a manner that the groove structure 31 is fastened on the protruding structure 51. The use of the raised structure 51 in conjunction with the recessed structure 31 will make the process of entering or removing the electrical enclosure 3 into the enclosure 2 easier and less laborious.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such an avoidance groove in Eberhart to assist in mounting components on the chassis.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (US3448590) in view of Tan (CN105333527A).
Regarding claims 7-9, Eberhart teaches all of the limitations of claim 1, but does not teach the particulars of claim 7.
However, Tan discloses a reinforcement rib formed by a portion of the chassis protruding upwards (See Annotated Figure 2); wherein the outdoor part includes a mounting plate at an upper surface of a bottom wall of the outdoor part and configured to mount a compressor (Figure 1 and Annotated Figure 2); and the reinforcement rib extends in a peripheral direction 

    PNG
    media_image1.png
    396
    662
    media_image1.png
    Greyscale

Annotated Figure 2
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to mount the compressor on the outdoor part of the chassis with such a structure in .
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (US3448590), in view of Tan (CN105333527A), further in view of Wong (US20160131370A1).
Regarding claim 10, Eberhart as modified teaches all of the limitations of claim 7, but does not teach the particulars of claims 10-13.
Wong discloses a condenser cooling structure (Figure 28) where the outdoor part includes a water storage tank spaced apart from the mounting platform (Figure 28: 54), wherein the water storage tank extends in a width direction to another end of the chassis in the width direction (Figure 28: 54, ¶73, see Figure 27 as well), wherein the water storage tank is a first water storage tank and the outdoor part further includes a second water storage tank provided at a side of the first water storage tank close to the indoor part, the second water storage tank being in communication with the first water storage tank, wherein the second water storage tank is located at an end of the first water storage tank in the width direction of the chassis (Figure 28: first tank 54 and second tank 16).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a condenser cooling .
Claims 14-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (US3448590) in view of Tesche (WO2009036532A2).
Regarding claim 14, Eberhart teaches a chassis for a window air conditioner, comprising:
An indoor part including an air inlet hole at a bottom wall of the indoor part, the air inlet hole penetrating the chassis in a thickness direction of the indoor part (Figure 3, 60); and
An outdoor part arranged relative to the indoor part along a length direction of the chassis (Figure 3, 26).
Eberhart does not disclose the supercooling structure of claim 14.
However, Tesche discloses a supercooling tube extending from a first end of the chassis in a width direction of the chassis to a second end of the chassis in the width direction and bending back to the first end of the chassis in the width direction, a first end of the supercooling tube being configured to be connected to an outlet of the condenser, a second end of the supercooling tube being configured to be connected to an inlet of a throttle device of the window air conditioner and the supercooling tube including a bent segment close to the indoor 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a subcooling structure in Eberhart in order to provide a more efficient air conditioning system.
Regarding claim 15
The outdoor part includes a water storage tank extending in the width direction of the chassis and extending from one end of the chassis in the width direction to another end of the chassis in the width direction, and the subcooling tube is provided in the water storage tank (Figure 2 of Tesche, “The plate 66 exerts a downward force against the first 54 and second 56 tube portions. This downward force presses the first 54 and second 56 tube portions against the base pan 12. As such, the tube portions 54, 56, 58 are held within the condensate water to maximize contact area with the condensate water. This increases the effectiveness of the sub-cooler 50.”)
Regarding claim 17, Eberhart as modified teaches all of the limitations of claim 15, further comprising:
A water receiving tray provided at the indoor part and communicating with the water storage tank (Figure 3: 66).
Regarding claim 18, Eberhart as modified teaches all of the limitations of claim 17, wherein
The water receiving tray includes a drain groove corresponding to the bent segment (Figure 3: water enters 62 from the groove of 66, which therefore corresponds with the bent segment because water from 66 ultimately goes to the bent portion).
Regarding claim 20, Eberhart teaches all of the limitations of claim 19, but does not teach the particulars of claim 20.
Tesche teaches
A face frame connected to a side of the indoor part facing away from the outdoor part, an end of a bottom wall of the face frame close to the indoor part abutting against a side wall of the indoor part, and a side wall of the face frame being spaced apart from the side wall of the indoor part (Figure 1: 26 which attaches to the indoor part and faces away from the outdoor part (Figure 2), the end of 26 abuts the corresponding end of the indoor part which can be considered a side wall, and the side walls of 26 are spaced from the indoor part, see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a face frame construction in Eberhart in order provide a grille which prevents the intrusion of debris into the indoor part.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 
/SCHYLER S SANKS/     Examiner, Art Unit 3763